DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-20, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
In a test for patent subject matter eligibility, the claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. 
When assessed under Step2A, Prong I, Independent claims 1, 17, and 25 are found to be directed towards a judicial exception (i.e. abstract idea). In this instance, claims 1, 17, and 25 recite the limitations “perform(ing) a segmentation process on the obtained transabdominal image of the patient’s prostate” and claim 25 additionally recites the limitation “ identify a wall of a bladder”, “determine a size, volume, or shape of the patient’s prostate”. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea) of segmenting an image, identifying a wall of a bladder, and determining a size, volume, or shape which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a person could reasonably look at an image and segment the image by either in the mind or by outlining structures of interest with pen and paper, look at an image and identify a wall of a bladder (e.g. through observation, evaluation, and/or judgment), and look at an image to determine a size, volume, or shape of the prostate (e.g. through observation, evaluation, and/or judgment).  Examiner notes that with the exception of generic computer-implemented steps (i.e. using a machine learning model in claims 1 and 25, a controller unit in claim 17, and logic in claim 25), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (MPEP 2106.04(a)) and the claim must be reviewed under Step 2A, Prong II to determine patent eligibility.
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception into a practical application. Independent claims recites the following additional element(s):
Aiming, by the computing device, an ultrasound probe (claim 1)
Obtaining, by the computer device, a transabdominal image (claim 1)
A controller unit configured to aim the ultrasound probe and obtain a transabdominal image
Obtain an ultrasound image
Aim an ultrasound probe to transabdominally image a patient’s prostate using the identified wall of the bladder
Obtain a transabdominal image of the patient’s prostate
The additional element(s) in the cited independent claim(s) are not found to integrate the judicial exception into a practical application. In this case, aiming an ultrasound probe and obtaining a transabdominal image are merely insignificant extra-solution activity of data gathering. Additionally, examiner notes with respect to claim 25, aiming the ultrasound probe to transabdominally image a patient’s prostate using the identified wall of the bladder is no more than applying the abstract idea of “identifying a wall of the boundary” to the computer and additionally amounts to insignificant post solution activity of aiming an ultrasound using identified landmarks. They do no more than link the judicial exception to a particular technological environment or field of use. Therefore, under step 2A Prong II the Judicial exception is not integrated into a practical application by additional elements of independent claims 1, 17, and 25 and the claims must be reviewed under Step 2B to determine patent eligibility.
Step 2B determines where a claim amounts to significantly more.  Examiner notes that the independent claim(s) recite(s) the following additional element(s): 
Aiming, by the computing device, an ultrasound probe (claim 1)
Obtaining, by the computer device, a transabdominal image (claim 1)
A controller unit configured to aim the ultrasound probe and obtain a transabdominal image
Obtain an ultrasound image
Aim an ultrasound probe to transabdominally image a patient’s prostate using the identified wall of the bladder
Obtain a transabdominal image of the patient’s prostate
The additional element(s) listed above do not amount to significantly more than the judicial exception. Additionally there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Therefore, under Step 2B in a test for patent subject matter eligibility, the judicial exception of the independent claim(s) do not amount to significantly more and the independent claim(s) remain patent ineligible.
Dependent claims 2-10, 12-16,18-20 and 22-24 further limit the judicial exception of independent claims 1 and 17.  When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea and do not sufficiently integrate the subject matter into a practical application or recite elements which constitute significantly more than the abstract ideas identified. The dependent claims are directed toward additional elements which encompass abstract ideas
In this instance, dependent claims recite the following limitations:
Identify/ing a wall of a bladder  (claims 2 and 18)
Performing a segmentation process on the obtained ultrasound image (claim 3)
Determining a size, volume, or shape of the patient’s prostate (claims 4 and 19)
Generating a recommendation (claims 5 and 20)
Generating a risk prediction (claims 6 and 20)
Generating a recommendation to improve measurement (claims 7 and 20)
Calculating an intravesical prostate protrusion (IPP) value (claim 9)
Calculating a prostate specific antigen (PSA) to volume ratio (claim 10)
Identifying an area associated with a particular stiffness (claim 13)
Obtaining information from at least one of a position sensor or a pressure sensor (claims 14 and 22)

The cited limitations,  under their broadest reasonable interpretation, encompass mental processes (i.e. abstract idea) which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a human could reasonably identify a wall of a bladder (e.g. by observation/evaluation), perform a segmentation process (e.g. by observation/evaluation and/or via pen and paper), determine a size, volume, or shape (e.g. by observation/evaluation), generate a recommendation (e.g. by judgment), generate a risk prediction (e.g. by judgment), calculate an IPP/PSA (e.g. by evaluation), identify an area (e.g. by observation/evaluation/judgment), obtain information (e.g. by observation). Examiner notes that with the exception of generic computer-implemented steps (e.g. controller unit of claims 18-20 and 22) there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation is considered to be directed towards a judicial exception (MPEP 2106.04(a)).
Under Step 2A dependent claims 2-10, 12-16, 18-20, and 22-24, present additional elements which only further narrow the judicial exceptions (e.g. claim 8 which further narrows the nature of the recommendation, claims 12-13, 16, and 23 which further narrow the nature of obtaining the transabdominal image, claim 15 which further narrows the method to providing a user interface which is merely insignificant extra-solution activity, claim 18 which introduces insignificant extra-solution activity of obtaining an ultrasound image and aiming the ultrasound probe which are merely necessary steps in data gathering, claim 22 which further narrows the nature of the ultrasound probe and claim 24 which merely provides insignificant extra solution activity of toggling between modes for scanning and provide no additional element which are found to integrate the judicial exception into a practical application. 
These dependent claims include no additional claims that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.
Regarding claims 11 and 21,Examiner notes that when evaluating claims 11 and 21 under Step 2A, Prong II, it is noted that the limitations provide a particular structure of the claimed method and system for performing the abstract idea. Therefore claims 11 and 21 amount to significantly more than the judicial exception and are not rejected under 101. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “computing device” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“aiming”, “obtaining”, “performing”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation computing is merely functional language which does not provide any structure to the claimed device. 
A review of the specification shows that one or more processors or processing circuitry ([0023], [0041], and [0114]) for performing at least processing steps of [0076]-[0078], [0085]-[0086]   appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “controller unit” in claim 17 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“aiming”, “obtaining”, “performing”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation controller is merely functional language which does not provide any structure to the claimed device. 
A review of the specification shows that one or more processors or processing circuitry ([0023], [0041], and [0114]) configured for performing at least processing steps of [0076]-[0078], [0085]-[0086]   appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “logic” in claim 25 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “logic” is a generic placeholder for “means” (Since logic is non-structural as per the dictionary definition provided previously therefore is generic and merely a placeholder for means of performing the functional language following). The limitation meets prong (B) because the generic placeholder (the “logic”) is modified by functional language (“aim”, “obtain”, “perform”, “determine”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation controller is merely functional language which does not provide any structure to the claimed device. 
A review of the specification shows that one or more processors or processing circuitry ([0114]) for performing at least processing steps of [0076]-[0078], [0085]-[0086]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
*Examiner notes that in light of the 112(f) interpretation above, the limitation “logic” is structural, thus is precluded from being interpreted as consisting of software per se. For this reason, it is noted that claim 25 does fall under at least one of the statutory categories and is not rejected under 101 for being directed toward non-statutory subject matter. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claim 9 recites the limitation “calculating an intravesical prostate protrusion (IPP) value based on the determined size, volume, or shape of the patient’s prostate”. Examiner notes that while there appears to be literal support in [0085] and [0097], there does not appear to be sufficient support for performing such a calculation. For example, [0026] of the PGPub discloses that the IPP value measures how much a patient’s prostate protrudes into the patient’s bladder and [0108] discloses that the IPP value is based on a determined bladder boundary and prostate boundary (see also fig. 14 such an IPP value appears to be a distance between the determined boundaries). Examiner notes that using the shape, size, or volume of the prostate appears to be irrelevant to such a calculation. In other words, it would appear to not matter what the shape, size, or volume of the prostate is if there is no overlap between the prostate and the bladder and therefore using such determinations in the calculation of an IPP is not sufficiently supported. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 
Claim 10 recites the limitation “calculating a prostate specific antigen (PSA) to volume ratio based on the determined size, volume, or shape of the patient’s prostate”. Examiner notes that while there appears to be literal support for the claimed limitation in for example [0097]-[0098] of the PGPub, examiner notes that the breadth of the limitation includes calculating a PSA to volume ratio based on the determined size or shape in an instance where either of these values are calculated and the volume is not. Examiner notes that in such an instance, there does not appear to be sufficient support for calculating a prostate specific antigen (PSA) to volume ratio based on the determined size or shape of the patient’s prostate. In other words, determining a PSA to volume ratio appears to require the volume of the prostate (see PGPub [0026]), and there does not appear to be sufficient written description for determining such a ratio without using the volume. For at least these reasons, a person having ordinary skill in the art would not have reasonably recognized the inventor had possession of the claimed invention at the original time of filing. 
Claim 13 recites the limitation “identifying an area associated with a particular tissue stiffness based on the obtained at least one of an elastography image, a B-mode ultrasound image, or a Doppler image”. Examiner notes that while the claim provides literal support for the limitation, there does not appear to be sufficient support for identifying an area associated with a particular tissue stiffness based on a B-mode ultrasound image or a Doppler image. In other words, the specification explicitly discloses that elastography may be used to determine tissue stiffness in [0094], [0098], and [0104] and the specification does not appear to provide sufficient support for identifying an area associated with images other than the elastography image. For at least these reasons, a person having ordinary skill in the art would not have reasonably recognized the inventor had possession of the claimed invention at the original time of filing.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-10, 13, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a segmentation process”. It is unclear if this is the same segmentation process of claim 1 or a different segmentation process. For examination purposes, it has been interpreted to mean either the same or different segmentation process, however, clarification is required.
Claim 3 recites the limitation “a trained machine learning model”. It is unclear if the trained machine learning model is the same as the machine learning model of claim 1 or a different machine learning model. For examination purposes, it has been interpreted to mean either the same or different machine learning model, however, clarification is required. 
Claim 9 recites the limitation “calculating an intravesical prostate protrusion (IPP) value based on the determined size, volume, or shape of the patient’s prostate”. It is unclear how the IPP value is based on the determined size, volume, or shape of the patient’s prostate as the IPP appears to be based on the boundaries of the bladder and boundary of the prostate (see [0108] and fig. 14). For examination purposes, it has been interpreted to mean that any prostate protrusion calculated based on the boundary is further calculated based on the size, volume or shape since there is a direct correlation between the boundary and such calculations. 
Claim 10 recites the limitation “calculating a prostate specific antigen (PSA) to volume ratio based on the determined size, volume, or shape of the patient’s prostate”. It is unclear how the PSA to volume ratio is calculated based on a determined size or shape of the patient’s prostate. For examination purposes, it has been interpreted to mean calculating a prostate specific antigen to volume ratio based on the determined volume. 
Claim 13 recites the limitation “an elastography ultrasound image, a B-mode ultrasound image, or a Doppler ultrasound image”. It is unclear if any of the newly introduced images is the previously recited transabdominal image or is merely a part of the process for obtaining a transabdominal image as it appears to be recited. For examination purposes, it has been interpreted that they may be the same as the transabdominal image or different, however, clarification is required.
Claim 23 recites the limitation “a set of three-dimension ultrasound scan images, a doppler ultrasound image, an elastography ultrasound image”. It is unclear if any of the newly introduced images is the previously recited transabdominal image or is merely a part of the process for obtaining a transabdominal image as it appears to be recited. For examination purposes, it has been interpreted that they may be the same as the transabdominal image or different, however, clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 12, 15-17, 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 20180330518 A1), hereinafter Choi.
Regarding claim 1,
Choi discloses a method performed by a computing device (at least fig. 1A/1B (120) and corresponding disclosure in at least [0032]), the method comprising:
Aiming, by the computing device, an ultrasound probe (at least fig. 1A/1B (110) and corresponding disclosure in at least [0026]) to transabdominally image a patient’s prostate ([0048] which discloses aiming logic to determine whether the target organ is properly centered with respect to the probe, thus aiming is done by the aiming logic of the computing device)
Obtaining, by the computing device, a transabdominal image of the patients’ prostate using the aimed ultrasound probe ([0025] which discloses the transducer elements receives corresponding return echo signals that may be at least partially processed by the transceiver to generate an ultrasound image of the selected anatomical portion and [0074] which discloses the processing described herein is used in connection with various organs or targets other than the bladder (e.g. prostate))
Performing, by the computing device, a segmentation process on the obtained transabdominal image of the patient’s prostate using a matching learning model to identify a boundary of the prostate in the transabdominal image of the patient’s prostate ([0063] which discloses the base unit may use the probability map (using the CNN autoencoder unit [0062]) to segment the target region via a binarization process and [0074] which discloses for a prostate scan, measurement of the width and height of the prostate may be needed… measurements may be generated using the machine learning processing described above. That is, the machine learning described above may be used to identify boundary walls…)

Regarding claim 4,
Choi further discloses further comprising: determining a size and/or volume of the patient’s prostate using the identified boundary of the prostate ([0074] which discloses the machine learning described above may be used to identify boundary walls or other items of interest and estimate the particular size-related parameter of interest to medical personnel and [0075] which discloses applying machine learning to B-mode images to identify volume, length or other information associated with the target)

Regarding claim 12,
Choi further discloses wherein obtaining the transabdominal image of the patient’s prostate using the aimed ultrasound probe includes: 
Obtaining a set of three-dimensional (3D) ultrasound scan images of the patient’s prostate ([0029] which discloses probe 110 may receive echo data that is processed to generate three-dimensional (3D) image data that can be used to determine bladder size and/or volume (examiner notes as per [0074] such processing may be performed on other organs such as the prostate) [0049] which discloses where 3D images are provided, volume estimating logic 250 may simply determine the volume of the target organ (in this case the prostate) using the 3D images)

Regarding claim 15,
Choi further discloses further comprising: providing a user interface (at least fig. 1A/1B (122) and corresponding disclosure in at least [0023]) to enable a user to manually define a set of points for performing the segmentation process ([0066] which discloses post processing unit may use one or more multiple seed points manually input by an operator via display 122 to identify regions of the patient’s bladder. Examiner thus notes that the display enables a user to manually define a set of points for the post processing unit to identify regions (i.e. perform segmentation) of the bladder (or the prostate))

Regarding claim 16,
Choi further discloses wherein the transabdominal image includes a B-mode ultrasound image ([0029] which discloses generating 2D B-mode image data to determine bladder size and/or volume (examiner notes as per [0074] such processing may be performed on other organs such as the prostate)).

Regarding claim 17,
Choi discloses a system (at least fig. 1A/1B (100) and corresponding disclosure in at least [0017]) comprising:
An ultrasound probe (at least fig. 1A/1B (110) and corresponding disclosure in at least [0026]); and 
A controller unit (at least fig. 1A/1B (120) and corresponding disclosure in at least [0032]) configured to:
	Aim the ultrasound probe to transabdominally image a patient’s prostate ([0048] which discloses aiming logic to determine whether the target organ is properly centered with respect to the probe, thus aiming is done by the aiming logic of the controller unit);
	Obtain a transabdominal image of the patient’s prostate using the aimed ultrasound probe ([0025] which discloses the transducer elements receives corresponding return echo signals that may be at least partially processed by the transceiver to generate an ultrasound image of the selected anatomical portion and [0074] which discloses the processing described herein is used in connection with various organs or targets other than the bladder (e.g. prostate))
; and 
	Perform a segmentation process on the obtained transabdominal image of the patient’s prostate to identify a boundary of the prostate in the transabdominal image of the patient’s prostate (([0063] which discloses the base unit may use the probability map to segment the target region via a binarization process and [0074] which discloses for a prostate scan, measurement of the width and height of the prostate may be needed… measurements may be generated using the machine learning processing described above. That is, the machine learning described above may be used to identify boundary walls…). 

Regarding claim 19,
Choi further discloses wherein the controller unit is further configured to: determine a size and/or volume of the patient’s prostate using the identified boundary of the prostate ([0074] which discloses the machine learning described above may be used to identify boundary walls or other items of interest and estimate the particular size-related parameter of interest to medical personnel and [0075] which discloses applying machine learning to B-mode images to identify volume, length or other information associated with the target)

Regarding claim 24,
Choi further discloses wherein the controller unit is configured to toggle between a prostate mode to scan and assess a size, volume or shape of the patient’s prostate, and a bladder mode to scan and assess a size, volume or shape of the patient’s bladder ([0046] which discloses the autoencoder unit may receive input information regarding the type of organ (e.g. bladder… prostate… etc.) via the GUI provided on display being imaged and use an appropriate CNN trained in accordance with the selected organ. Examiner thus notes such a selection means that the controller unit is configured toggle between different modes to scan different organs such as the bladder, prostate etc. in accordance with the selected organ being imaged). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Matsumoto et al. (US 20200345324 A1), hereinafter Matsumoto and further in view of Lachaine et al. (US 20090024030 A1), hereinafter Lachaine.
Regarding claim 2,
Choi teaches the elements of claim 1 as previously stated. Choi further teaches further comprising obtaining an ultrasound image of the patient’s bladder area (at least fig. 7 (710) and corresponding disclosure in at least [0059]) and identifying a wall of a bladder in the obtained ultrasound image (at least fig. 7 (722) and corresponding disclosure in at least [0067], [0070] which discloses post-processing unit may provide boundaries of the bladder displayed in each of the P-mode images and [0074] which discloses machine learning described above may be used to identify wall boundaries).
Choi fails to explicitly teach wherein the aiming the ultrasound probe to transabdominally image the patient’s prostate is performed using the identified wall of the bladder as a reference. 
Matsumoto, in a similar field of endeavor involving ultrasound imaging, teaches
obtaining an ultrasound image of a peripheral site (at least figs. 6 and 7 (U) and corresponding disclosure in at least [0108])
identifying the peripheral site (at least fig. 4 (S3 or S4) and corresponding disclosure in at least [0076] and [0079] respectively) and
aiming, by a computing device (at least fig. 1 (1) and corresponding disclosure in at least [0054]), an ultrasound probe (at least fig. 1 (15) and corresponding disclosure in at least [0057]) to image a target site using the identified peripheral site as a reference (at least fig. 4 (S7-S9) and corresponding disclosure in at least [0080]-[0082]. [0080] discloses if it is determined in S6 that the peripheral site B has been detected (i.e. identified the process proceeds to step S7 and the operation guide unit (10) provides a guide to search for the target site and thus aims the ultrasound probe at least via guidance and [0081] which discloses when a guide to search for the target is site is provided the user operates the ultrasound probe so that the target site M is detected in accordance with the guide)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Choi to include aiming the ultrasound probe as taught by Matsumoto in order to provide easy and rapid detection of the target site (Matsumoto [0027]). Such a modification would enhance the aiming of the probe in an instance where the target site (i.e. the prostate) has not yet been identified.
The combination fails to explicitly teach that the peripheral site is the identified wall of the bladder.
Lachaine, in a similar field of endeavor involving ultrasound imaging, teaches locating the prostate using the bladder as a reference ([0004] which discloses that because the prostate is always in approximately same location relative to the bladder, finding it using ultrasound can be relatively easy)
Therefore, it would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the peripheral site of Matsumoto, in the combination, to include the identified wall of the bladder in order to make finding the prostate easy (Lachaine [0004]). Such a modification amounts to merely a simple substitution of one known peripheral site (i.e. the bladder) for another yielding predictable results of locating the prostate rendering the claim obvious (MPEP 2143).

Regarding claim 3,
Choi further teaches wherein identifying the wall of the bladder in the obtained ultrasound image includes: 
Performing a segmentation process on the obtained ultrasound image using a trained machine learning model to identify the wall of the bladder ([0002] which discloses the received echoes are analyzed to detect boundaries of the target organ such as the bladder wall and the volume of the bladder may then be estimated based on the detected boundary information and [0075] which discloses the machine learning described above may be used to identify boundary walls and [0046] which discloses the autoencoder unit may receive input information regarding the type of organ via the GUI and use an appropriate CNN (i.e. machine learning model) in accordance with the selected organ) 

Regarding claim 18,
Choi teaches the elements of claim 17 as previously stated. Choi further teaches wherein the controller unit is further configured to: obtain an ultrasound image of the patient’s bladder area (at least fig. 7 (710) and corresponding disclosure in at least [0059]); identify a wall of a bladder in the obtained ultrasound image (at least fig. 7 (722) and corresponding disclosure in at least [0067], [0070] which discloses post-processing unit may provide boundaries of the bladder displayed in each of the P-mode images and [0074] which discloses machine learning described above may be used to identify wall boundaries).
Choi fails to explicitly teach wherein when aiming the ultrasound probe to transabdominally image the patient’s prostate, the controller unit is configured to perform the aiming using the identified wall of the bladder as a reference. 
Matsumoto, in a similar field of endeavor involving ultrasound imaging, teaches 
A controller unit (at least fig. 1 (1) and corresponding disclosure in at least [0054]) configured to 
Obtain an ultrasound image of a peripheral site (at least figs. 6 and 7 (U) and corresponding disclosure in at least [0108])
Identify a peripheral site (at least fig. 4 (S3 or S4) and corresponding disclosure in at least [0076] and [0079] respectively) and
Aim an ultrasound probe (at least fig. 1 (15) and corresponding disclosure in at least [0057]) to image a target site using the identified peripheral site as a reference (at least fig. 4 (S7-S9) and corresponding disclosure in at least [0080]-[0082]. [0080] discloses if it is determined in S6 that the peripheral site B has been detected (i.e. identified the process proceeds to step S7 and the operation guide unit (10) provides a guide to search for the target site and thus aims the ultrasound probe at least via guidance and [0081] which discloses when a guide to search for the target is site is provided the user operates the ultrasound probe so that the target site M is detected in accordance with the guide)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Choi to include aiming the ultrasound probe as taught by Matsumoto in order to provide easy and rapid detection of the target site (Matsumoto [0027]). Such a modification would enhance the aiming of the probe in an instance where the target site (i.e. the prostate) has not yet been identified.
The combination fails to explicitly teach that the peripheral site is the identified wall of the bladder.
Lachaine, in a similar field of endeavor involving ultrasound imaging, teaches locating the prostate using the bladder as a reference ([0004] which discloses that because the prostate is always in approximately same location relative to the bladder, finding it using ultrasound can be relatively easy)
Therefore, it would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the peripheral site of Matsumoto, in the combination, to include the identified wall of the bladder in order to make finding the prostate easy (Lachaine [0004]). Such a modification amounts to merely a simple substitution of one known peripheral site (i.e. the bladder) for another yielding predictable results of locating the prostate rendering the claim obvious (MPEP 2143).


Regarding claim 25,
Choi teaches a device (at least fig. 1A/1B (100) and corresponding disclosure in at least [0017]) comprising: 
Logic configured to: 
obtain an ultrasound image of the patient’s bladder area (at least fig. 7 (710) and corresponding disclosure in at least [0059]); 
identify a wall of a bladder in the obtained ultrasound image (at least fig. 7 (722) and corresponding disclosure in at least [0067], [0070] which discloses post-processing unit may provide boundaries of the bladder displayed in each of the P-mode images and [0074] which discloses machine learning described above may be used to identify wall boundaries).
Aim  an ultrasound probe to transabdominally image a patient’s prostate (([0048] which discloses aiming logic to determine whether the target organ is properly centered with respect to the probe, thus aiming is done by the aiming logic);
Obtain a transabdominal image of the patient’s prostate using the aimed ultrasound probe ([0025] which discloses the transducer elements receives corresponding return echo signals that may be at least partially processed by the transceiver to generate an ultrasound image of the selected anatomical portion and [0074] which discloses the processing described herein is used in connection with various organs or targets other than the bladder (e.g. prostate))
Perform a segmentation process on the obtained transabdominal image of the patient’s prostate using a trained machine learning model to identify a boundary of the prostate in the transabdominal image of the patient’s prostate ([0063] which discloses the base unit may use the probability map (using the CNN autoencoder unit (interpreted as machine learning model) [0062]) to segment the target region via a binarization process and [0074] which discloses for a prostate scan, measurement of the width and height of the prostate may be needed… measurements may be generated using the machine learning processing described above. That is, the machine learning described above may be used to identify boundary walls…).; 
and determine a size and/or volume of the patient’s prostate using the identified boundary of the prostate ([0074] which discloses the machine learning described above may be used to identify boundary walls or other items of interest and estimate the particular size-related parameter of interest to medical personnel and [0075] which discloses applying machine learning to B-mode images to identify volume, length or other information associated with the target).
Choi fails to explicitly teach wherein the logic is configured to aim the ultrasound probe to transabdominally image a patient's prostate using the identified wall of the bladder.
Matsumoto, in a similar field of endeavor involving ultrasound imaging, teaches 
Logic (at least fig. 1 (1) and corresponding disclosure in at least [0054]) configured to 
Obtain an ultrasound image of a peripheral site (at least figs. 6 and 7 (U) and corresponding disclosure in at least [0108])
Identify a peripheral site (at least fig. 4 (S3 or S4) and corresponding disclosure in at least [0076] and [0079] respectively) and
Aim an ultrasound probe (at least fig. 1 (15) and corresponding disclosure in at least [0057]) to image a target site using the identified peripheral site (at least fig. 4 (S7-S9) and corresponding disclosure in at least [0080]-[0082]. [0080] discloses if it is determined in S6 that the peripheral site B has been detected (i.e. identified the process proceeds to step S7 and the operation guide unit (10) provides a guide to search for the target site and thus aims the ultrasound probe at least via guidance and [0081] which discloses when a guide to search for the target is site is provided the user operates the ultrasound probe so that the target site M is detected in accordance with the guide)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Choi to include aiming the ultrasound probe as taught by Matsumoto in order to provide easy and rapid detection of the target site (Matsumoto [0027]). Such a modification would enhance the aiming of the probe in an instance where the target site (i.e. the prostate) has not yet been identified.
The combination fails to explicitly teach that the peripheral site is the identified wall of the bladder.
Lachaine, in a similar field of endeavor involving ultrasound imaging, teaches locating the prostate using the bladder as a reference ([0004] which discloses that because the prostate is always in approximately same location relative to the bladder, finding it using ultrasound can be relatively easy)
Therefore, it would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the peripheral site of Matsumoto, in the combination, to include the identified wall of the bladder in order to make finding the prostate easy (Lachaine [0004]). Such a modification amounts to merely a simple substitution of one known peripheral site (i.e. the bladder) for another yielding predictable results of locating the prostate rendering the claim obvious (MPEP 2143).


Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Zvuloni et al. (US 20020040220 A1), hereinafter Zvuloni.
Regarding claim 5,
Choi teaches the elements of claim 4 as previously stated. Choi fails to explicitly teach further comprising: generating a recommendation based on the determined size, volume or shape of the patient’s prostate. 
Zvuloni, in a similar field of endeavor involving prostate evaluation, teaches generating a recommendation based on a determined volume of the patient’s prostate ([0050] which discloses a system comprises a recommender for recommending cryosurgical procedures to an operator, the recommender may recommend an optimal number of cryoprobes for using a cryoablation procedure and may be based on a table of optimal interventions , such table may comprises a measure of volume of a prostate (see for example table 2 [0236]). Examiner thus notes the recommendation for the number of probes is based at least in part on the prostate volume)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Choi to include generating a recommendation as taught by Zvuloni in order to facilitate planning of a cryoablation procedure (Zvuloni [0040]) in an instance where reducing the volume of an enlarged prostate is desired (Zvuloni [0038]) 

Regarding claim 20,
Choi teaches the elements of claim 19 as previously stated. Choi fails to explicitly teach wherein the controller unit is further configured to at least one of: 
Generate a recommendation for a medical intervention based on the determined size, volume, or shape of the patient’s prostate;
Generate a risk prediction based on the determined size, volume, or shape of the patient’s prostate; or 
Generate a recommendation to improve measurement of the determined size, volume or shape of the patient’s prostate based on the determined size, volume, or shape of the patient’s prostate. 
Zvuloni, in a similar field of endeavor involving prostate evaluation, teaches a controller unit configured to generate a recommendation for a medical intervention based on a determined volume of the patient’s prostate ([0050] which discloses a system comprises a recommender (i.e. a controller unit) for recommending cryosurgical procedures to an operator, the recommender may recommend an optimal number of cryoprobes for using a cryoablation procedure and may be based on a table of optimal interventions , such table may comprises a measure of volume of a prostate (see for example table 2 [0236]). Examiner thus notes the recommendation for the number of probes is based at least in part on the prostate volume)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Choi to include generating a recommendation as taught by Zvuloni in order to facilitate planning of a cryoablation procedure (Zvuloni [0040]) in an instance where reducing the volume of an enlarged prostate is desired (Zvuloni [0038]) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Xu et al. (US 20140057795 A1), hereinafter Xu.
Regarding claim 6,
Choi teaches the elements of claim 4 as previously stated. Choi fails to explicitly teach generating a risk prediction based on the determined size, volume, or shape of the patient’s prostate. 
Xu, in a similar field of endeavor involving prostate evaluation, teaches generating a risk prediction based on a volume of a patient’s prostate ([0080] which discloses a model including a baseline prostate volume and a number of previous biopsy cores is used to perform risk assessment including estimating various measures of PCa risk)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Choi to include generating a risk prediction as taught by Xu in order to further evaluate the subject and assist urologists and patients in deciding whether to pursue a repeat prostate biopsy in men who have had a prior negative prostate biopsy (Xu [0026])

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of WIPO Lee (US 2015119338 A1), hereinafter Lee. Examiner notes the citations below correspond to the English translation provided herein. 
Regarding claim 7,
Choi teaches the elements of claim 4 as previously stated. Choi fails to explicitly teach further comprising: generating a recommendation to improve measurement of the determined size, volume or shape of the patient’s prostate based on the determined size, volume or shape of the patient’s prostate.
 Lee, in a similar field of endeavor involving ultrasound imaging, teaches determining a shape of an organ from an ultrasound image (pg. 3 first paragraph which discloses the image processing unit is for comparing the characteristics of the 3D long-term image with each other to determine the shape of the organ) and generating a recommendation to improve measurement of a determined shape of an organ based on the determined shape of the patient’s organ (See pg. 3 paragraph 4 which discloses the image processing unit recognizes the shape of the organ in the volume and determines whether the position and angle of the organ are suitable for diagnosis and pg. 4 paragraph 1 which discloses if the information of the long-term image is not proper, an appropriate angle and position guide (i.e. recommendation) is provided (i.e. generated). Examiner notes such a guide is interpreted as a recommendation to improve measurement since it is interpreted that the information of the long-term image is not proper and thus is a guide for an appropriate angle and position which would necessarily improve the measurement of the shape). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the Choi to include providing a recommendation as taught by Lee in order to provide a method of easily imaging the organ without feeling burden allowing a practitioner to accurately scan the organ site (Lee pg. 2 top paragraph and 5th paragraph)

Regarding claim 8,
Lee as incorporated with respect to claim 7 above further teaches wherein the recommendation is a recommendation to adjust a position or angle of the ultrasound probe (pg. 4 paragraph 1 which discloses an appropriate angle and position guide and pg. 4 in the description of the figures (i.e. figs. 4-7) discloses examples of guiding the position of the probe and guiding movement of the angle of the probe)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Merrick et al. (US 20110166564 A1), hereinafter Merrick. 
Regarding claim 9,
Choi teaches the elements of claim 4 as previously stated. Choi fails to explicitly teach further comprising: calculating an intravesical prostate protrusion (IPP) value based on the determined size, volume, or shape of the patient’s prostate. 
Merrick, in a similar field of endeavor involving ultrasound imaging of the prostate, teaches calculating an intravesical prostate protrusion value based on a determined size, volume, or shape of the patient’s prostate ([0066] which discloses an intravesical prostate measurement is taken to determine the vertical distance form a tip of the median lobe protrusion to the base of the bladder. Examiner notes in its broadest reasonable interpretation such a vertical distance (i.e. IPP) is based on at least the shape of the patient’s prostate causing such a protrusion)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Choi to include calculating an IPP as taught by Merrick in order to assess the anatomy of the patient for planning a treatment to alter the prostate gland (Merrick [0066])


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Courot et al. (US 20200402236 A1), hereinafter Courot.
Regarding claim 10,
Choi teaches the elements of claim 4 as previously stated. Choi fails to explicitly teach further comprising: calculating a prostate specific antigen (PSA) to volume ratio based on the determined size, volume, or shape of the patient’s prostate.
Courot, in a similar field of endeavor involving prostate evaluation teaches calculating a prostate specific antigen (PSA) to volume ratio based on a determined volume ([0114] which discloses the PSA density (i.e. the PSA to volume ratio) is computed from the prostate gland volume)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the Choi to include calculating a PSA to volume ratio as taught by Courot in order to provide additional evaluations of the prostate accordingly thus enhancing diagnoses related to the prostate. 

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Angelson et al. (US 20090182237 A1), hereinafter Angelson. 
Regarding claim 11, 
Choi teaches the elements of claim 1 as previously state. Choi further teaches wherein obtaining the transabdominal image of the patient’s prostate using the aimed ultrasound probe includes: driving an ultrasound transducer in the ultrasound probe ([0018] which discloses activating transducers in nose portion 116 to transmit ultrasound signals towards the target organ of interest). Choi fails to explicitly teach wherein the ultrasound transducer is a dual focus ultrasound transducer, wherein an outer element of the dual focus ultrasound transducer is driven at a first frequency, and wherein an inner element of the dual focus ultrasound transducer is driven at a second frequency.
Angelson, in a similar field of endeavor involving ultrasound imaging teaches driving a dual focus ultrasound transducer (at least fig. 2D (230) and corresponding disclosure in at least [0066]) wherein, an outer element (at least fig. 2D (236) and corresponding disclosure in at least [0066]) of the dual focus ultrasound transducer is driven at a first frequency ([0067] which discloses the HF band (used by aperture 236 as disclosed in [0066]) is used to image at lower depths for improved resolution with focus at these depths for example, operating at 10MHz) and wherein an inner element (at least fig. 2d (235) and corresponding disclosure in at least [0066]) of the dual focus transducer is driven at a second frequency ([0067] which discloses the LF1 band (used by aperture 235 as disclosed in [0066]) is used to image at deeper depths with corresponding deeper focus for example operating at 2.5 MHz) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system to include the dual focus ultrasound transducer as taught by Angelson in order to optimize image quality (Angelson [0067]).

Regarding claim 21,
Choi teaches the elements of claim 17 as previously stated. Choi further teaches wherein the ultrasound probe includes a dual focus ultrasound transducer wherein the ultrasound transducer with a first element and a second element ([0020] which discloses Dome includes one or more ultrasound transducer elements), and wherein, when obtaining the transabdominal image of the patient’s prostate using the aimed ultrasound probe, the controller unit is further configured to: 
drive the ultrasound transducer in the ultrasound probe ([0018] which discloses activating transducers in nose portion 116 to transmit ultrasound signals towards the target organ of interest).
Choi fails to explicitly teach wherein the ultrasound transducer is a dual focus ultrasound transducer and wherein the first element of the dual focus ultrasound transducer is driven at a first frequency, and wherein the second element of the dual focus ultrasound transducer is driven at a second frequency.
Angelson, in a similar field of endeavor involving ultrasound imaging teaches driving a dual focus ultrasound transducer (at least fig. 2D (230) and corresponding disclosure in at least [0066]) wherein, an outer element (at least fig. 2D (236) and corresponding disclosure in at least [0066]) of the dual focus ultrasound transducer is driven at a first frequency ([0067] which discloses the HF band (used by aperture 236 as disclosed in [0066]) is used to image at lower depths for improved resolution with focus at these depths for example, operating at 10MHz) and wherein an inner element (at least fig. 2d (235) and corresponding disclosure in at least [0066]) of the dual focus transducer is driven at a second frequency ([0067] which discloses the LF1 band (used by aperture 235 as disclosed in [0066]) is used to image at deeper depths with corresponding deeper focus for example operating at 2.5 MHz) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system to include the dual focus ultrasound transducer as taught by Angelson in order to optimize image quality (Angelson [0067]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Brandl (US 20210192718 A1).
Regarding claim 13, 
Choi further discloses wherein obtaining the transabdominal image of the patient’s prostate using the aimed ultrasound probe includes:
Obtaining a B-mode ultrasound image ([0075] which discloses applying machine learning to the B-mode images to identify volume, length, or other information associated with the target). 
Choi fails to explicitly teach the method further comprising: identifying an area associated  with a particular stiffness based on the obtained at least one of an elastography ultrasound image, a B-mode ultrasound image, or a Doppler ultrasound image. 
Brandl, in a similar field of endeavor involving ultrasound imaging, teaches wherein obtaining an ultrasound image (at least fig. 3 and corresponding disclosure in at least [0075]) of a patient’s prostate ([0034] which discloses solutions describe herein may be used in other applications (i.e. prostate examination)) obtaining at least one of an elastography ultrasound image ([0089] which discloses elastography based examination with automatic measurements of strains and strain-ratio cacluation and [0091] which discloses prostate elastography)
the method further comprising identifying an area associated  with a particular stiffness based on the obtained at least one of an elastography ultrasound image ([0074] which discloses the system may identify locations of area having mean strain values, identify location of areas corresponding to upper percentile strain maxima, and identify location of areas corresponding to lower percentile strain minima. Examiner notes such areas would have particular stiffness based on the strain values)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Choi to include obtaining an elastography image and identifying an area associated with a particular stiffness as taught by Brandl in order to provide additional assessments of the prostate related to strain such as stiffness which would enhance any diagnosis made for the patient. 

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ebata et al. (US 20210353261 A1), hereinafter Ebata. 
Regarding claim 14,
Choi teaches the elements of claim 1 as previously stated. Choi fails to explicitly teach wherein aiming the ultrasound probe to transabdominally image the patient’s prostate includes: obtaining information from at least one of a position sensor or a pressure sensor located in the ultrasound probe. 
Ebata, in a similar field of endeavor involving ultrasound imaging, teaches wherein aiming an ultrasound probe to image a patient’s organ includes obtaining information from a position sensor (at least fig. 27 (2B) and corresponding disclosure in at least [0172] and [0174] which discloses the tilt angle sensor may be a gyro sensor, acceleration sensor, magnetic sensor etc.) in an ultrasound probe (at least fig. 27 (2) and corresponding disclosure in at least [0172]) ([0176] which discloses at a time at which the tilt angle of the ultrasound probe 2 measured by the tilt angle sensor 2B is 0 degrees, determination can be made whether or not the probe is positioned directly above the center C of the bladder B of the subject S. [0185] which discloses the movement guidance unit guides the user to position the ultrasound probe directly above the center of the bladder using the distance DC2  estimated by the target distance estimation unit and [0184] which discloses the target distance estimation unit calculates DC2 using the contact position of the ultrasound probe…. And the tilt angle measured by the tilt angle sensor 2B) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Choi to include aiming the ultrasound probe using a position sensor as taught by Ebata in order to enhance the guidance provided by the aiming logic such that it takes into account additional elements such as the angle of the probe. Such a modification would further improve measurement accuracy of the organ (Ebata [087]) 

Regarding claim 22,
Choi teaches the elements of claim 1 as previously stated. Choi fails to explicitly teach wherein  the ultrasound probe includes at least one of a position sensor or a pressure sensors, and wherein the controller unit is further configured to: 
Obtain information from the at least one of a position sensor or a pressure sensor located in the ultrasound probe.
Perrey, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound probe (at least fig. 27 (2) and corresponding disclosure in at least [0172]) including a position sensor (at least fig. 27  (2B) and corresponding disclosure in at least [0172] and [0174] which discloses the tilt angle sensor may be a gyro sensor, acceleration sensor, magnetic sensor etc.) wherein a controller unit (at least fig. 27 (19A) and corresponding disclosure in at least [0173]) is configured to: obtain information from the position sensor located in the ultrasound probe ([0148] which discloses the target distance estimation unit can calculate a distance DC2 using the measured distance DC1 and the tilt angle of the ultrasound probe measured by the tilt angle sensor 2B)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Choi to include aiming the ultrasound probe using a position sensor as taught by Ebata in order to enhance the guidance provided by the aiming logic such that it takes into account additional elements such as the angle of the probe. Such a modification would further improve measurement accuracy of the organ (Ebata [087]) 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Choi et al. (US 20190099160 A1), hereinafter Choi (2019).
Choi teaches the elements of claim 17 as previously stated. Choi further teaches wherein, when obtaining the transabdominal image of the patient’s prostate using the aimed ultrasound probe, the controller unit is configured to at least obtain a set of three-dimensional (3D) ultrasound scan images of the patient’s prostate ([0049] which discloses in scenarios where 3D images (and thus a set of three-dimensional (3D) ultrasound scan images) are provided, volume estimating logic may determine the volume of the target organ using the 3D images)
Choi fails to explicitly teach wherein obtaining the transabdominal image of the patient's prostate using the aimed ultrasound probe, the controller unit is configured to at least two of: obtain a set of three-dimensional (3D) ultrasound scan images of the patient's prostate; obtain a Doppler ultrasound image of the patient's prostate; or obtain an elastography ultrasound image of the patient's prostate.
Choi (2019) in a similar field of endeavor involving ultrasound imaging, teaches obtaining a transabdominal image using an aimed ultrasound probe, a controller unit is configured to at least obtain a set of three-dimensional (3D) ultrasound scan images of the patient’s prostate; and obtain a Doppler ultrasound image of the patient’s prostate ([0020] which discloses the 3D scan (which would comprise a set of three-dimensional (3D) ultrasound scan images (i.e. 2D images forming a 3D image)) may be performed using Doppler mode ultrasound images and [0074] which discloses a 3D scan may be selected to analyze an area of interest (e.g. to measure a volume of an organ and [0026] which discloses imaging modes may be for example prostate volume measurement)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Choi to include obtaining a Doppler ultrasound image as taught by Choi (2019) in order to provide additional imaging data of the prostate such as motion data such that additional aspects of the prostate may be examined enhancing diagnosis/analysis of the prostate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793